     Case 3:19-cv-07545-WHA Document 172 Filed 02/06/20 Page 1 of 5




 1   Keith A. Custis (#218818)                    Ashley Keller (pro hac vice)
       kcustis@custislawpc.com                      ack@kellerlenkner.com
 2   CUSTIS LAW, P.C.                             Travis Lenkner (pro hac vice)
     1875 Century Park East, Suite 700              tdl@kellerlenkner.com
 3   Los Angeles, California 90067                Marquel Reddish (pro hac vice)
     (213) 863-4276                                 mpr@kellerlenkner.com
 4                                                KELLER LENKNER LLC
     Justin Griffin (#234675)                     150 N. Riverside Plaza, Suite 4270
       justingriffin@quinnemanuel.com
 5                                                Chicago, Illinois 60606
     QUINN EMANUEL URQUHART & SULLIVAN, LLP       (312) 741-5220
     865 S. Figueroa St., 10th Floor
 6   Los Angeles, California 90017                Warren Postman (pro hac vice)
     (213) 443-3100
 7                                                  wdp@kellerlenkner.com
     Andrew Schapiro (pro hac vice)               KELLER LENKNER LLC
 8     andrewschapiro@quinnemanuel.com            1300 I Street, N.W., Suite 400E
     QUINN EMANUEL URQUHART & SULLIVAN, LLP       Washington, D.C. 20005
 9   191 N. Upper Wacker Dr., Suite 2700          (202) 749-8334
     Chicago, Illinois 60606
10   (312) 705-7472
     Attorneys for Petitioners
11

12                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
13                            SAN FRANCISCO DIVISION
14                                            )
     TERRELL ABERNATHY, et al.,               )   Case Nos. 3:19-cv-07545
15                                            )             3:19-cv-07646
                       Petitioners,           )
16                                            )
           vs.                                )   PETITIONERS’ RESPONSE TO
17                                            )   THE COURT’S ORDER (ECF NO. 167)
                                              )
18   DOORDASH, INC.,                          )   Date:         February 10, 2020
                                              )   Time:         2:00 p.m.
19                                            )   Judge:        Hon. William H. Alsup
                      Respondent.
                                              )
20                                            )
                                              )
21
                                              )
22   CHRISTINE BOYD, et al.,                  )
                                              )
23                     Petitioners,           )
                                              )
24         vs.                                )
                                              )
25                                            )
     DOORDASH, INC.,                          )
26                                            )
                      Respondent.             )
27                                            )
                                              )
28

             PETITIONERS’ RESPONSE TO THE COURT’S ORDER (ECF NO. 167)
                     CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
      Case 3:19-cv-07545-WHA Document 172 Filed 02/06/20 Page 2 of 5




 1          This Court ordered that “petitioners’ counsel shall file a statement regarding whether in the

 2   state court action (Marciano), the state court judge will permit petitioners’ counsel herein to file a

 3   single opt-out on behalf of all of his petitioner clients as opposed to individual opt-outs on behalf

 4   of each individual petitioner.” ECF No. 167. Petitioners’ counsel respectfully submit that it is not

 5   possible to answer this question with certainty because (a) no state court judge is currently assigned

 6   to the Marciano case and (b) the question raised by the Court is contested, and it likely will be

 7   many months before a state court judge resolves the dispute. If the state court eventually grants

 8   preliminary approval of a settlement in Marciano, Petitioners’ counsel believe it is more likely

 9   than not that the court will allow Petitioners’ counsel to opt Petitioners out of the Marciano class,

10   and that the overwhelming majority of Petitioners will choose to have counsel do so.

11          Petitioners are currently unable to ask the state court judge in Marciano to share its position

12   on the Court’s question, because no judge is assigned to the case. On January 30, 2020, the

13   presiding judge in Marciano designated the case as “complex,” vacated the preliminary-approval

14   hearing, and stated that a new scheduling order would be issued after the case was reassigned to a

15   new judge in the complex division. See Postman Decl., Ex. A, ECF No. 166-1. As of this filing,

16   Marciano has not been reassigned and the preliminary-approval hearing has not been rescheduled.

17          Before Marciano was set for reassignment, the question of whether counsel for absent class

18   members should be allowed to opt their clients out of the settlement was heavily disputed. The

19   proposed settlement agreement in Marciano purports to prohibit counsel from submitting opt-outs

20   on behalf of their clients. See Keller Decl., Ex. AA § 7.1, ECF No. 152-27 (opt-outs are valid only

21   if signed in “wet ink” by the class member or a legally authorized representative of the class

22   member “who is not the class member’s counsel”); see also id. (“Attempted collective group . . .

23   requests for exclusion shall be ineffective and disregarded by the Settlement Administrator.”). But

24   multiple class members—including three Petitioners in this action—have moved to intervene in

25   Marciano and argued that this proposed restriction would improperly deny absent class members

26   the assistance of their counsel of choice. See Postman Decl., Ex. B, ECF No. 166-2 at 10–11.

27          Because there is no judge assigned to Marciano and no hearing date is set, it is not clear

28   when, if ever, the state court will resolve this dispute regarding the opt-out issue. But some lessons
                                           1
                PETITIONERS’ RESPONSE TO THE COURT’S ORDER (ECF NO. 167)
                        CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
      Case 3:19-cv-07545-WHA Document 172 Filed 02/06/20 Page 3 of 5




 1   can be drawn from the proposed settlement in Rimler v. Postmates, which was negotiated by the

 2   same law firms as the proposed Marciano settlement, contains terms that are highly similar to the

 3   proposed Marciano settlement, and is being reviewed by the complex division of the Superior

 4   Court of California in San Francisco—the same division to which Marciano has been transferred.

 5   See Keller Decl. ¶¶ 44–46, ECF No. 152. In Rimler, the state court refused to approve the proposed

 6   settlement as initially submitted. The court observed that the proposed notice process was “very

 7   confusing and raises concerns about the adequacy of notice to the class,” and it required the

 8   plaintiffs to explain “what interest do the Plaintiffs have for preventing counsel to opt out on behalf

 9   of their clients, either individually or on behalf of a group?” Id., Ex. BB, ECF No. 152-28 at 3–4.

10   Although the motion for preliminary approval of the Rimler settlement was initially noticed for a

11   hearing on October 17, 2019, the hearing has been repeatedly continued, and no hearing is

12   currently scheduled. See Postman Decl. ¶ 11, ECF No. 166.

13           If Rimler is any guide, it likely will be many months before the Marciano settlement is

14   approved, if it is ever approved at all. It is also likely that the state court will raise concerns about

15   the settlement’s attempt to prevent counsel from submitting opt-outs on behalf of their clients. If

16   a settlement were eventually approved in Marciano, the court likely would allow Petitioners’

17   counsel to opt out Petitioners. If a Petitioner failed to file a claim for compensation from the

18   settlement and also did not submit an opt-out form, she would lose her rights and receive no

19   compensation. There is no possible explanation for such an occurrence other than mistake,

20   inadvertence, or confusion—and those are the very things that low-wage workers should be able

21   to rely on their individually retained counsel to prevent. The Marciano plaintiffs and DoorDash

22   have no legitimate interest in preventing Petitioners’ counsel from submitting an opt-out form to

23   save their clients’ rights from being released for no consideration.

24           To be clear, before Petitioners’ counsel opted any Petitioner out of the class, counsel would

25   notify each Petitioner of the settlement and ask if he or she would like to participate in it. If any

26   Petitioner chose to participate in the settlement—thereby waiving her right to prevent her claims

27   from being resolved in a class action—Petitioners’ counsel would assist her in filing a claim (and

28   would not attempt to recover attorneys’ fees from, or on behalf of, that Petitioner). If the settlement
                                           2
                PETITIONERS’ RESPONSE TO THE COURT’S ORDER (ECF NO. 167)
                        CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
      Case 3:19-cv-07545-WHA Document 172 Filed 02/06/20 Page 4 of 5




 1   is ever approved, counsel submits that the overwhelming majority of Petitioners will choose to

 2   have counsel to opt them out. As explained in Petitioners’ opposition to DoorDash’s motion for

 3   an indefinite stay, DoorDash extended settlement offers to 742 Dashers represented by Petitioners’

 4   counsel. The offers were for more money than the Dashers would receive in the Marciano

 5   settlement. But 98.25% of those Dashers rejected the offers. Opp. at 13–14, ECF No. 165. This

 6   is compelling evidence that, if a settlement in Marciano is eventually approved, few Petitioners

 7   would choose to participate in it.

 8          Finally, prompt resolution of Petitioners’ motion to compel arbitration would automatically

 9   protect Petitioners’ right to arbitrate and obtain the assistance of counsel, without requiring

10   Petitioners to opt out of any class settlement. Under the Federal Arbitration Act, where a court

11   determines that a valid agreement to arbitrate exists between the parties, “the court shall make an

12   order directing the parties to proceed to arbitration in accordance with the terms of the agreement.”

13   9 U.S.C. § 4 (emphasis added). One term of DoorDash’s arbitration agreement expressly provides

14   that DoorDash may not “participate in[] a class action.” Am. Pet. To Compel Arbitration, Ex. E

15   § XI.3, ECF No. 150-5. If the Court determines that the parties are subject to a valid arbitration

16   agreement, it can and should “make an order directing [that DoorDash] proceed to arbitration in

17   accordance with the terms of the agreement,” which includes a prohibition on DoorDash

18   “participat[ing] in” any class action. DoorDash would remain free to participate in a class-action

19   settlement with any Dashers who chose to waive their right to arbitration and opt in to the

20   Marciano settlement. But an order from this Court compelling arbitration could properly prohibit

21   DoorDash from “participat[ing] in[] a class action” with respect to any Petitioners who have not

22   affirmatively waived their right to arbitrate. Thus, simply by enforcing the plain terms of the

23   arbitration agreement, an order compelling arbitration would require DoorDash to exclude each

24   Petitioner from the Marciano settlement, absent their affirmative consent to participate in a class

25   proceeding that is otherwise contractually prohibited.

26
27

28
                                           3
                PETITIONERS’ RESPONSE TO THE COURT’S ORDER (ECF NO. 167)
                        CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
      Case 3:19-cv-07545-WHA Document 172 Filed 02/06/20 Page 5 of 5




 1   Dated: February 6, 2020                  Respectfully submitted,
 2                                            /s/ Ashley Keller
     Keith A. Custis (#218818)                Ashley Keller (pro hac vice)
 3     kcustis@custislawpc.com                  ack@kellerlenkner.com
     CUSTIS LAW, P.C.                         Travis Lenkner (pro hac vice)
 4   1875 Century Park East, Suite 700          tdl@kellerlenkner.com
     Los Angeles, California 90067            Marquel Reddish (pro hac vice)
 5   (213) 863-4276                             mpr@kellerlenkner.com
                                              KELLER LENKNER LLC
 6   Justin Griffin (#234675)                 150 N. Riverside Plaza, Suite 4270
       justingriffin@quinnemanuel.com         Chicago, Illinois 60606
 7   QUINN EMANUEL URQUHART                   (312) 741-5220
     & SULLIVAN, LLP
 8   865 S. Figueroa St., 10th Floor          Warren Postman (pro hac vice)
     Los Angeles, California 90017              wdp@kellerlenkner.com
 9   213-443-3100                             KELLER LENKNER LLC
                                              1300 I Street, N.W., Suite 400E
10   Andrew Schapiro (pro hac vice)           Washington, D.C. 20005
       andrewschapiro@quinnemanuel.com        (202) 749-8334
11   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP
12   191 N. Upper Wacker Dr., Suite 2700
     Chicago, IL 60606
13   (312) 705-7472
14   Attorneys for Petitioners
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                          4
               PETITIONERS’ RESPONSE TO THE COURT’S ORDER (ECF NO. 167)
                       CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
